Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Amendments to the claims, filed in 06/16/2021, are accepted and do not introduce new matter. 
Previous 1112(b) rejection are overcome. 
Claims 1-23 are pending; claims 1-12 are withdrawn; claims 21-23 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 discloses: “said container includes sidewalls…” However, sidewalls are already introduced in independent claim 13. Therefore, this is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one set of “sidewalls”. 
	Claim 20 is indefinite for depending on claim 19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleary et al (U.S. 2006/0011355).
Regarding claim 13, Cleary teaches a fire suppressing system (seen in Fig 3), comprising:
a container (defined by 16 and 15, seen in Fig 3), said container including sidewalls (sidewalls of 16), a top wall (top wall of 16) and a bottom wall (defined by 15);
at least one fire suppressing compound (fire retardant 5) housed in the container (as seen in Figs 1-3); 

wherein said at least one fire suppressing compound undergoes at least one phase transition upon exposure to heat from a fire (Par 0015 discloses the fire retardant 5 as being water or chemicals to mitigate fire; in the case of water, water will change from liquid to gaseous as it’s exposed to a fire and reaches its boiling point).   
Regarding claim 14, Cleary teaches the fire suppressing system of claim 13, wherein said at least one fire suppressing compound comprises carbon dioxide, water, nitrogen, argon or other inert gases, helium, bromochlorodifluoromethane, bromotrifluoromethane, or an iron or phosphorous containing mixture (the compound is disclosed as water, Par 0015-0020).  
Regarding claim 16, Cleary teaches the fire suppressing system of claim 13, wherein said container comprises cardboard or a metal containing alloy or metal having a melting point below 800°C (Par 0025 discloses the container 16 as being made out of cardboard).  
Regarding claim 17, Cleary teaches the fire suppressing system of claim 13, wherein said container comprises metal, paper, wood, or plastics (the container comprises pallet 15, pallets are made out of wood, metal or plastic; moreover, the container 16 is made out of cardboard, which is a form of paper).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Edwards et al (U.S. 2002/0017388). 
Regarding claim 15, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system wherein said at least one fire suppressing compound is carbon dioxide.  
Edwards teaches a fire retardant delivery system wherein shells (10) are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with it.  
Cleary and Edwards are analogous art because they both teach throw-able pellets to extinguish fires. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Jacobsen to provide the compound with carbon dioxide in order to make use of its fire fighting properties (which smothers the fire and cuts off air supply), abundance and because it is safe for human handling. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Jacobsen et al (U.S. 8,783,185).
claim 18, as best understood, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system further including a second fire suppressing compound housed in said container that is in a solid state and does not undergo phase transition upon exposure to the fire. 
Jacobsen teaches a liquid-filled projectile wherein the liquid compound includes sand (see col 7, lines 37-43), i.e. a solid. It is understood by Applicant’s own disclosure (Specification page 8, lines 17-27) that sand does not undergo a phase change when exposed to fire.
Cleary and Jacobsen are analogous art because they both teach devices that work with liquid filled projectiles. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Jacobsen to provide sand (a compound that does not undergo a phase change when exposed to fire) in the compound of Clearly because sand acts as a flight integrity component to increase the cohesive properties of the liquid projectile in mid-flight. Furthermore, sand can provide additional mass to increase the impact force applied to the target (see col 7, lines 37-43 of Jacobsen), which would be beneficial to a more rapid extinguishing of a wild fire. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Black (U.S. 7,261,165). 
Regarding claim 19, Cleary teaches the fire suppressing system of claim 13, wherein said container includes sidewalls of cardboard and/or wood (as disclosed in Par 0025, container 16, 
Black teaches firefighting system housed inside a housing that is placed into wild fires, which includes a top and bottom of the container (housings 12 and 14), wherein the top and bottom are made out of steel (as disclosed in col 4, line 11). 
Cleary and Black are analogous to each other because they both teach devices having container which are paced in wild fires for the treatment of such fire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Black to provide the top and bottom of the container with steel in order to better protect the fire suppressing compound housed inside the container, when the system is not in use. 
Furthermore, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to have the top and bottom of the container to comprise a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Applicant has not disclosed that having a metal top and bottom for the container solves a particular problem or has any criticality. Therefore, this is considered a design choice which renders the limitation obvious to one of ordinary skill in the art. As one of ordinary skill could modify the container with any material that best suits the system depending where and how the system is used.  
claim 20, Cleary and Black teach the fire suppressing system of claim 19, wherein the metal comprises one or more members selected from the group consisting of steel, aluminum, aluminum alloys, aluminum bronze, magnesium alloys, zinc, and zinc alloys (Black discloses the metal being steel, see col 4, line 11).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Butler (U.S. 2017/0087393). 
	Regarding claim 21, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system including a plurality of fire suppressing compounds, wherein said plurality of fire suppressing compounds undergo phase transition at different temperatures.
	Butler teaches a fire suppressing canister, sphere or capsule (100) that comprises a shelf made of ice (102) and a core made of liquid or aqueous hydrogen (104). Butler, therefore, teaches a plurality of fire suppressing compounds that undergo a phase transition under different temperatures; at lower temperatures, the ice shell 102 melts becoming water, then when heat reaches core 104, the liquid hydrogen comes in contact with surrounding oxygen to turn into water (as disclosed in Par 0045).   
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Butler to provide the system with two different fire suppressing compounds undergo a phase change under different temperatures, like ice and liquid hydrogen because . 

Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (U.S. 2006/0011355) in view of Twum (U.S. 2008/0202772) 
	Regarding claim 22, Cleary teaches the fire suppressing system of claim 13. However, Cleary does not teach the system including at least one of said sidewalls disintegrating at a temperature lower than another of said sidewalls permitting directional application of said at least one fire suppression compound.
	Twum teaches a fire retardant delivery system that comprises dropping a bladder (10) into a fire; wherein bladder 10 comprises walls 12, 14 and 16; wherein walls 14 and 16 have inner walls 18 and 20, which are made out of thin gauge aluminum, which ensures frangibility in the direction of walls 14/18 and 16/20 (as disclosed in Par 0019); since the walls 14/18 and 16/20 are made of different material than wall 12, they disintegrate at different temperatures. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleary to incorporate the teachings of Twum to provide a sidewall with a different material that disintegrates faster than the other sidewall in order to ensure the container bursts upon impact (as disclosed in Par 0019). Furthermore, Cleary states in Par 0017 that the device can be made with any suitable materials to ensure proper functioning. Thus, one of ordinary skill would be further motivated to change the materials, in view of Twum, in order to obtain a desired end-result. 


Regarding claim 23, Cleary teaches a fire suppressing system (seen in Fig 3), comprising:
a container (defined by 16 and 15, seen in Fig 3), said container including sidewalls (sidewalls of 16), a top wall (top wall of 16) and a bottom wall (defined by 15);
at least one fire suppressing compound (fire retardant 5) housed in the container (as seen in Figs 1-3); 
wherein said container at least partially disintegrates upon exposure to heat from a fire (Par 0025 discloses the container 16 as being made out of cardboard, which means it will degrade when in contact with fire);
wherein said at least one fire suppressing compound undergoes at least one phase transition upon exposure to heat from a fire (Par 0015 discloses the fire retardant 5 as being water or chemicals to mitigate fire; in the case of water, water will change from liquid to gaseous as it’s exposed to a fire and reaches its boiling point).   
	However, Cleary does not teach the system wherein at least one of said sidewalls disintegrates at a temperature lower than another of said sidewalls permitting directional application of said at least one fire suppression compound.
	Twum teaches a fire retardant delivery system that comprises dropping a bladder (10) into a fire; wherein bladder 10 comprises walls 12, 14 and 16; wherein walls 14 and 16 have inner walls 18 and 20, which are made out of thin gauge aluminum, which ensures frangibility in the direction of walls 14/18 and 16/20 (as disclosed in Par 0019); since the walls 14/18 and 16/20 are made of different material than wall 12, they disintegrate at different temperatures. 
. 
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the container (defined by 15 and 16) of Cleary does not read on the claimed “container” because it allegedly is used to store the bomblets 1, which bomblets 1 store the fire extinguishing compound. Examiner respectfully disagrees. The container 15/16 stores a number of bomblets 1, and its stored material. Therefore, the container “houses” at least one fire suppressing compound, as clearly seen in Fig 3. Thus reading on claim language. Examiner notes that claim language does not require the container for only storing a fire suppressing compound, nor does it specify that the compound is in direct contact with the container. Therefore, since the container of Cleary houses a number of bomblet, which house a fire suppressing compound, Cleary reads on claim language. Furthermore, Fig 5 shows the container being deployed onto a fire. Therefore, the container 15/16 acts as a transport for the compound.  

Examiner asserts that all references are properly rejected in view of the art cited above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUAN C BARRERA/
Examiner, Art Unit 3752